Citation Nr: 0519251	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bronchial spasms, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his father


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied an increased rating for bronchial spasms.  

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge at the 
Portland, Oregon, RO.


FINDING OF FACT

While pulmonary function tests reveal FEV-1 of 59 percent of 
predicted value, the reduced vital capacity reported is 
clinically shown as being due to obesity and not the result 
of the service connected bronchial spasms.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for bronchial spasms have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.14, 4.97, Diagnostic Code 6600 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In this case, regarding the issue of an increased rating for 
bronchial spasms, a substantially complete application was 
received in July 2001.  In a July 2002 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to tell the RO about any 
additional information or evidence he wanted VA to try to get 
for him, or to provide any such evidence directly to VA.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  
The Board finds that adequate notice requirements of the VCAA 
have been provided in compliance with the statutory and 
regulatory obligations considered in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations, VCAA.  The veteran's service medical 
records, Social Security records, and VA clinical records 
have been associated with the file. Further, the veteran has 
been afforded several VA medical examinations for evaluation 
of his service connected bronchial spasms, and the reports of 
those examinations, as well as test results in conjunction 
with those examinations, have been associated with the file. 
The veteran has requested a remand for additional pulmonary 
testing for his service connected disorder. However, the 
Board has reviewed the evidence of record, which includes 
three pulmonary function tests within the last five years, 
and concludes the evidence is adequate for rating purposes. 
There is no reasonable possibility that any further 
assistance VA would provide would substantiate the claim.  
38 C.F.R. § 3.159 (d).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background
 
A VA medical examination was performed in July 2002.  It was 
reported that the veteran smoked one pack of cigarettes per 
day or less.  His respiratory history was described as 
somewhat confused in that it was largely tied up with the 
diagnosis of sleep apnea, weakness, and headaches.  It was 
reported that his weight had been stable at 260-270 pounds.  
He had been on self-prescribed oxygen therapy intermittently 
for a number of years that had been discontinued causing less 
energy.  

A physical examination of the chest revealed a few ronchi 
cleared with coughing. It was indicated that there was no 
evidence of pulmonary emboli and no history of respiratory 
failure or ankylosis spondylitis or other restrictive 
disorders other than his obesity.  The diagnosis indicated 
that there was no significant broncho constrictive disease or 
bronchial condition.  

Follow-up pulmonary function tests were performed in August 
2002.  FEV1 was 82 percent of predicted value. FEV1/FVC 
percentage was 114.  DLCO was 83 percent.  It was reported 
that FVC was reduced but FEV1 and FEV1/FVC ratio were normal 
and that SVC and FRC were reduced, but the TLC was normal.  
The impression was reduced vital capacity.  In an August 2002 
addendum, a VA physician reported that pulmonary function 
testing revealed normal flow and normal diffusion.  Some 
decrease of vital capacity to 70 percent was reported.  

VA pulmonary function tests were performed in March 2004.  
FEV1 was 45 percent of predicted value, and FEV1/FVC was 88 
percent.  In an addendum a clinician reported that the 
veteran's vital capacity was reduced and that expiratory flow 
rates were normal in proportion to vital capacity.  The 
diagnostic impression was reduced vital capacity without 
evidence of obstructive disease.  

An opinion was requested about the cause for the dramatic 
change and whether it was a reflection of the veteran's 
service connected disorder.  A VA respiratory medical 
examination, including pulmonary function testing, was 
performed in May 2004.  

Pulmonary function tests showed FEV1 at 59 percent of 
predicted value, FEV1/FVC of 90 percent, and DLCO of 73 
percent.  

The veteran reported that his daily exercise consisted of a 
75-foot walk to his mailbox, with a 6-foot elevation. He 
rested three times on the return up hill trip.  It was noted 
that he was not on bronchodilator treatment, and that 
medication the veteran was taking for non service-connected 
migraine headaches may have tendency to increase the 
probability of bronchospasms.  

Physical examination showed that the veteran was described as 
severely obese. There were no wheezes, rales or bronchi. The 
physician noted that the veteran continued to smoke a package 
of cigarettes pr day.  

The diagnosis was significant restrictive pulmonary disease 
with expiratory flow rates consistent with a reduced 
pulmonary capacity.  It was noted that the veteran was 
diagnosed with exercise-induced bronchospasm in 1978, and 
that up until 2002 he had had no substantial permanent 
changes in his respiratory function.  There was apparently a 
pulmonary function test in 1980 which reflected some 
decreased expiratory flow rate that was reversed by 
bronchodilator consistent with the exercise induced 
bronchospasm. 

The examining physician opined that the substantial change in 
pulmonary functions between 2002 and 2004 could primarily be 
attributed to the 40-pound weight gain the veteran had since 
he began medication for another disorder, and it was not 
likely that the changes in respiratory function between 2002 
and 2004 reflected any aspect of his service connected 
bronchospastic disease.  
The May 2004 physician's addendum reported reduced vital 
capacity, reduced total lung capacity, and normal residual 
volume, diffusion capacity, and expiratory flow rates.  The 
diagnostic impression was restrictive defect.  It was noted 
that he veteran was 300 pounds and in all likelihood his 
respiratory restrictive defect was secondary to obesity and 
not due to bronchospastic disease.  

In April 2005 a personal bearing was held at the RO by the 
undersigned Acting Veterans Law Judge. The veteran's 
representative requested that the 2004 examination be 
disregarded and the case be remanded for more accurate 
pulmonary function testing, as the veteran's disability was 
physical activity induced. inadequate.

The veteran testified that when he started the day off with a 
shower he had bronchial spasms.  He stated that when he would 
go down to get his mail he had to stop several times.  He 
testified that walking for any length of time caused a spasm.  
The veteran described the bronchial spasm as suddenly being 
out of air and unable to catch his breath.  He stated that 
sometimes the bronchial spasm lasted 15 or 20 minutes, and he 
had five or six a day.  The veteran stated that since his 
weight gain up to 300 pounds, his condition had worsened. He 
said that his weight gain had contributed to the problem. 


Analysis        
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Disabilities of the respiratory system are rated under 38 
C.F.R. § 4.97. The veteran is currently in receipt of a 10 
percent disability evaluation for bronchial spasms which has 
been rated under Diagnostic Code 6600, chronic bronchitis. 
The Board finds that no other diagnostic code is more 
appropriate in rating the veteran's disability. 

The rating criteria for bronchial asthma under Diagnostic 
Code 6600 are as follows. For a rating of 10 percent FEV-1 of 
71 to 80 percent of predicted, or FEV1/FVC of 71 to 80 
percent, or DLCO (SB) 66-to 80 percent predicted.  A rating 
of 30 percent requires FEV-1 of 56 to 70 percent of 
predicted, or FEV1/FVC of 56 to 70 percent, or DLCO (SB) 56-
to 65 percent predicted.  For a rating of 60 percent: FEV-1of 
40 to 55 percent of predicted, or FEV1/FVC of 40 to 55 
percent, or DLCO of 40- to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100% evaluation requires FEV-1 
less than 40 percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2004).

Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation are to be avoided.  38 C.F.R. § 4.14 
(2004).

The Board has reviewed the evidentiary record, and 
acknowledges that the most recent pulmonary testing reveals 
evidence of decreased vital capacity.  Pulmonary function 
tests in May 2004 show FEV1/FVC at 86 percent, and DLCO-DLCO 
at 73 percent of predicted value.  While the aforementioned 
findings would not warrant an increase, under the provision 
of Diagnostic Code 6600 the reported value of FEV1 at 59 
percent of predicted value would warrant a 30 percent 
disability evaluation.  

However, the record shows that in the most recent medical 
findings, a VA physician has attributed the decreased vital 
capacity as shown in the pulmonary function tests to the 
veteran's obesity.  The examining VA physician concluded that 
it is not likely that the changes in the veteran's 
respiratory function between 2002 and 2004 reflect any aspect 
of his service connected bronchospastic disease.  

While the veteran's representative has questioned the VA 
clinician's opinion, there is absolutely no medical evidence 
to the contrary.  

The Board accepts the veteran's testimony as credible in all 
respects.  Further, the Board finds the veteran's testimony 
consistent with the diagnosis and opinion provided by the VA 
clinician; specifically that the veteran has gained 
considerable weight as a result of prescribed medications, 
and the weight gain has exacerbated his service-connected 
disability by reducing his pulmonary function.

However, the reduction in pulmonary function as a result of 
the weight gain does not result from his service-connected 
disability and may not be used to establish an increase in 
the service-connected evaluation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Here, the evidence that the reduction 
in pulmonary function is attributable to a factor other than 
the veteran's service-connected disability is unrebutted, and 
the Board finds that the preponderance of the evidence is 
against the claim.

Nor does this case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to require consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

Accordingly, an increased evaluation for the service-
connected bronchial spasms is not warranted.  
                    






ORDER

Entitlement to an increased rating for bronchial spasms is 
denied.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


